DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 10/12/2021.
Claims 7 and 8 are cancelled.
Claims 1-6 and 9-25 are pending.
Claim 19 is rejected under 35 U.S.C. 112(b).
Claims 1-6 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2012/0289788) of record, in view of Baek et al. (US Patent Pub 2005/0149566) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because figures 3, 4, 9, and 10 are of insufficient quality to permit adequate reproduction.  The lines, numbers, and characters are not “durable, clean, black, sufficiently dense, and dark.”  Corrected drawing sheets in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “an environmental condition” in line 2.  It is unclear whether this limitation references the single “environmental condition” first recited in claim 1, which is incorporated in base claim 16 or if each recitation is a new “environmental condition.”  Clarification is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2012/0289788) (Jain) of record, in view of Baek et al. (US Patent Pub 2005/0149566) (Baek) of record.
In regards to claim 1, Jain discloses an empirical data management system (EDMS) comprising:
a.	an application server running an EDMS server application (Jain at Fig. 17-1720, para. 0418)1;
b.	an environmental sensor unit in communication with the application server (Jain at para. 0081)2;
c.	a process instrument in communication with the application server (Jain at paras. 0026-27)3, wherein the environmental sensor unit is configured to determine environmental data describing an environmental condition of the process instrument (Jain at paras. 0056, 0063, 0078)4 , wherein the process instrument is configured to determine or measure process data from a step in an experimental or manufacturing process (Jain at paras. 0136, 0333-334)5;
d.	a data storage system in communication with the application server, wherein the data storage system comprises environmental data received from the environmental sensor unit describing the environmental condition of the process instrument (Jain at para. 0061)6, the process data received from the process instrument, and specified environmental operating ranges of the process instrument (Jain at paras. 0089, 0160, 0419)7; and
e.	a correlation module programmed with instructions and logic to determine if a correlation exists between environmental data received from the environmental sensor unit describing the environmental condition of the process instrument and specified environmental operating ranges of the process instrument (Jain at paras. 0028, 0125)8, wherein the correlation is whether or not the environmental data is within the specified environmental operating ranges of the process instrument (Jain at paras. 0061, 0159-160)9, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with a message (Jain at para. 0160)10 selected from the group consisting of:
	i.	a recommendation to modify the process data;
	ii.	a recommendation to calculate a correction or offset factor for the process data;
	iii.	a recommendation to modify a result;
	iv.	a recommendation to abandon a process, process run, or process protocol;
	v.	a recommendation to modify a process step, process run, or process protocol;
	vi.	a warning that a correlation exists and optionally information about the correlation (Jain at para. 0160)11;
vii.	a query regarding whether the user would like to continue a process, process run, or process protocol; and
viii.	a query regarding whether the user would like to continue a process, process run, or process protocol.
Jain does not expressly disclose wherein the process instrument is selected from the group consisting of laboratory equipment and manufacturing equipment.
Baek discloses system and method for storing laboratory and research data to allow for data mining and analysis, including statistical analysis to determine correlations.  Baek at abstract; para. 0050.  Baek further discloses the researchers use laboratory equipment (i.e., process instrument).  Baek at para. 0027.
Jain and Baek are analogous art because they are both directed to the same field of endeavor of storing and analyzing scientific data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the feature of wherein the process instrument is selected from the group consisting of laboratory equipment and manufacturing equipment, as disclosed by Baek.
The motivation for doing so would have been because Jain already discloses utilizing the sensors disclosed to perform experiments and embodiments in an experimental system.  Jain at paras.  0136, 0333-334.  The sensors described are essentially laboratory equipment like those disclosed by Baek.

In regards to claim 2, Jain in view of Baek discloses the EDMS of claim 1, wherein the EDMS system further comprises an instrument control unit in communication with the application server and either or both the environmental sensor unit and/or the process instrument, wherein the instrument control unit comprises hardware, instructions, and logic to receive the message sent by the correlation module and to provide the message to the user.  Jain at para. 0403.12
In regards to claim 3, Jain in view of Baek discloses the EDMS of claim 2, wherein the instrument control unit is an instrument interface unit (IIU) programmed with instructions and logic for establishing a controlled process workflow by a user and for establishing a controlled flow of data between the application server and either or both the process instrument and/or the environment sensor unit.  Jain at para. 0056.13
In regards to claim 4, Jain in view of Baek discloses the EDMS of claim 3, wherein the IIU comprises one or more pieces of hardware selected from the group consisting of:  a display, bar code scanner, RFID scanner, NFC reader, QR code scanner, speaker, microphone, non-contact sensor, secure payment interface, and camera.  Jain at para. 0056.14
In regards to claim 5, Jain in view of Baek discloses the EDMS of claim 4, wherein the one or more pieces of hardware are configured to receive data input by the user.  Jain at para. 0056.15
In regards to claim 6, Jain in view of Baek discloses the EDMS of claim 1, wherein the specified environmental operating ranges of the process instrument includes ranges of environmental variables selected from the group consisting of:  temperature, humidity (Jain at para. 0043), light intensity, light wavelengths, vibration, gas concentration, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information (Jain at para. 0159)16, and equipment use information.
In regards to claim 9, Jain in view of Baek discloses the EDMS of claim 1, wherein the correlation determination is performed by statistical analysis and/or statistical comparison of environmental data and specified environmental operating ranges of the process instrument.  Jain at para. 0128.17
In regards to claim 10, Jain in view of Baek discloses the EDMS of claim 1, further comprising a client workstation running an EDMS client application in communication with the application server, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user using the client workstation with the message.  Jain at Fig. 4.18
In regards to claim 11, Jain in view of Baek discloses the EDMS of claim 1, wherein the data received form the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Jain at paras. 0159-160.19
In regards to claim 12, Jain in view of Baek discloses the EDMS of claim 1, wherein the data stored in the data storage system comprises data types selected from the group consisting of project data, experiment data, object data, user data (Jain at para. 0089)20, inventory data, maintenance data, usage data, and metadata.  
In regards to claim 13, Jain in view of Baek discloses the EDMS as recited in claim 12, wherein the data comprises metadata and wherein the metadata comprises environmental data received from the environmental sensor unit which characterizes the process data obtained from the process instrument.  Jain at para. 0097.21

In regards to claim 14, Jain discloses the EDMS of claim 1, but does not expressly disclose wherein the EMDS system comprises an Electronics Laboratory Notebook (ELN) system or a Laboratory Information Management System (LIMS).
Baek discloses system and method for storing laboratory and research data to allow for data mining and analysis, including statistical analysis to determine correlations.  Baek at abstract; para. 0050.  The system includes a laboratory information management system (LIMS).  Baek at para. 0027.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by making the EMDS comprise a LIMS, as disclosed by Baek.
The motivation for doing so would have been because a LIMS are widely available from a number of different companies and are used for storing and managing this type of data for analysis.  

In regards to claim 15, Jain in view of Baek discloses the EDMS of claim 1, wherein the correlation module message recommendation options (i-v) further comprises an instruction to perform the recommendation action and/or an instruction on how to perform the recommendation action.  Jain at paras. 0395, 0403.22

In regards to claim 16, Jain in view of Baek discloses a method for using an empirical data management system (EDMS) to determine if a correlation exists, comprising the steps of:
a.	providing an EDMS of claim 1 (Jain at Fig. 17-1720, para. 0418)23;
b.	receiving data in the application data server, wherein the data is received from the process instrument and from the environmental sensor unit (Jain at paras. 0089, 0160, 0201, 0419)24;
c.	determining in the correlation module if a correlation exists between environmental data and specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data is within the specified operating ranges of the process instrument (Jain at paras. 0028, 0061, 0125, 0159)25, and
d.	if it is determined in step (c) that a correlation exists, prompting a user with a message (Jain at para. 0160)26 selected from the group consisting of:
	i.	a recommendation to modify the process data;
	ii.	a recommendation to calculate a correction or offset factor for the process data;
	iii.	a recommendation to modify a result;
	iv.	a recommendation to abandon a process, process run, or process protocol;
	v.	a recommendation to modify a process step, process run, or process protocol;
	vi.	a warning that a correlation exists and optionally information about the correlation (Jain at para. 0160)27;
vii.	a query regarding whether the user would like to continue a process, process run, or process protocol; and
viii.	a query regarding whether the user would like to continue a process, process run, or process protocol.
e.	thereby using an empirical data management system (EDMS) to determine if a correlation exists.
In regards to claim 17, Jain in view of Baek discloses the method of claim 16, wherein the method further comprises the step of receiving input from a user with respect to the message provided in step (d).  Jain at para. 0394.28
In regards to claim 18, Jain in view of Baek discloses the method of claim 16, wherein the specified environmental operating ranges of the process instrument include ranges of environmental variables selected from the group consisting of:  temperature, humidity (Jain at para. 0043), light intensity, light wavelengths, vibration, gas concentration, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information (Jain at para. 0159)29, and equipment use information, and wherein the method further comprises the step of determining if a correlation exists between environmental data received from the sensor unit and the specified environmental operating ranges of the process instrument.  Jain at paras. 0160.30
In regards to claim 19, Jain in view of Baek discloses the method as recited in claim 18, wherein the data received from the environmental sensor unit is environmental data relating to an environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Jain at paras. 0159-160.31
In regards to claim 20, Jain in view of Baek discloses the method of claim 16, wherein the correlation module message recommendation options (i-v) further comprises an instruction to perform the recommended action and/or an instruction on how to perform the recommended action.  Jain at paras. 0395, 0403.32

In regards to claim 21, Jain discloses a method for using an empirical data management system, wherein the EDMS comprises process data received from a process instrument, environmental data received from an environmental sensor unit describing an environmental condition of the process instrument, and specified environmental operating ranges of a process instrument (Jain at paras. 0089, 0160, 0418-0419)33, wherein the process instrument is configured to determine or measure process data from a step in an experimental or manufacturing process (Jain at paras. 0136, 0333-334)34; the method comprising the steps of:
a.	determining if a correlation exists between environmental data and specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data is within the specified environmental operating ranges of the process instrument (Jain at paras. 0028, 0061, 0125, 0159)35, and
b.	if it is determined in step (a) that a correlation exists, prompting a user with a message  (Jain at para. 0160)36 selected from the group consisting of:
	i.	a recommendation to modify the process data;
	ii.	a recommendation to calculate a correction or offset factor for the process data;
	iii.	a recommendation to modify a result;
	iv.	a recommendation to abandon a process, process run, or process protocol; 
	v.	a recommendation to modify a process system, process run, or process protocol;
	vi.	a warning that a correlation exists and optionally information about the correlation (Jain at para. 0160)37;
	vii.	a query regarding whether the user would like to continue a process, process run, or process protocol; and
	viii.	a query regarding whether the user would like to continue a process, process run, or process protocol. 
Jain does not expressly disclose wherein the process instrument is selected from the group consisting of laboratory equipment and manufacturing equipment.
Baek discloses system and method for storing laboratory and research data to allow for data mining and analysis, including statistical analysis to determine correlations.  Baek at abstract; para. 0050.  Baek further discloses the researchers use laboratory equipment (i.e., process instrument).  Baek at para. 0027.
Jain and Baek are analogous art because they are both directed to the same field of endeavor of storing and analyzing scientific data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the feature of wherein the process instrument is selected from the group consisting of laboratory equipment and manufacturing equipment, as disclosed by Baek.
The motivation for doing so would have been because Jain already discloses utilizing the sensors disclosed to perform experiments and embodiments in an experimental system.  Jain at paras.  0136, 0333-334.  The sensors described are essentially laboratory equipment like those disclosed by Baek.

In regards to claim 22, Jain in view of Baek discloses the method of claim 21, wherein the method further comprises the step of receiving input from a user with respect to the message provided in step (b).  Jain at para. 0394.38
In regards to claim 23, Jain in view of Baek discloses the method of claim 21, wherein the specified environmental operating ranges of the process instrument include ranges of environmental variables selected from the group consisting of:  temperature, humidity (Jain at para. 0043), light intensity, light wavelengths, vibration, gas concentration, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information (Jain at para. 0159)39, and equipment use information, and wherein the method further comprises the step of determining if a correlation exists between environmental data received from the sensor unit and the specified environmental operating ranges of the process instrument.  Jain at paras. 0160.40
In regards to claim 24, Jain in view of Baek discloses the method as recited in claim 23, wherein the data received from the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Jain at paras. 0159-160.41
In regards to claim 25, Jain in view of Baek discloses the method of claim 21, wherein the correlation module message recommendation options (i-v) further comprises an instruction to perform the recommended action and/or an instruction on how to perform the recommended action.  Jain at paras. 0395, 0403.42

Response to Amendment
Drawings
Applicant’s amendment to the drawings to address the quality of the listed drawings is acknowledged.  However, the replacement drawings do not resolve the issue of fuzzy, illegible text and quality of lines.  Drawings submitted through EFS web should be a vector format and not a compressed format, such as JPG, which could be the reason for the replacement drawings being fuzzy.  Consequently, objection to the drawings is maintained.

Objection to claim 3 for Minor Informalities
Applicant’s amendment to claim 3 to address the minor informalities is acknowledged.  Consequently, the objection to claim 3 is withdrawn.

Rejection of Claims 1-15 and 24 under 35 U.S.C 112(b)
Claims 7 and 8 are cancelled rendering their rejections moot.
Applicant’s amendment to claims 1-6, 9-15, and 24 is acknowledged.  The rejection to claims 1-6, 9-15, and 24 under 35 U.S.C. 112(b) is withdrawn.

Rejection of Claim 7 under 35 U.S.C 112(b)
Claim 7 is cancelled rendering their rejections moot.

Response to Arguments
Rejection of claims 1-13 and 15-25 under 35 U.S.C. 102(a)(1)
Claims 7 and 8 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-6, 9-13, and 15-25 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Jain does not expressly disclose the process instrument is laboratory equipment or manufacturing equipment.  Consequently, the rejection to claims 1-6, 9-13, and 15-25 under 35 U.S.C. 102(a)(1) is withdrawn.
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Baek, of record, which is not addressed by Applicant with respect to the amended limitation.  Baek discloses a system and method for managing data for researchers using laboratory equipment.
Examiner further maintains Jain discloses the process instrument is configured to determine or measure process data from a step in an experimental or manufacturing process.  Jain discloses in particular embodiments, the disclosed model may be used in experimental systems.  Jain at paras. 0136.  Jain further discloses an example involving an experiment (i.e., an experimental process).  Jain at paras. 0333-334.  Additional experiments are disclosed in Jain, which are not cited here.  For at least these reasons, Jain does disclose the process instrument is configured to determine or measure process data in an experimental process.  Jain simply does not expressly disclose that the process instrument is laboratory equipment.  While it could be interpreted that the instruments used in the example experiments disclosed in Jain are “laboratory equipment,” the new grounds of rejection set forth above expressly disclose process instruments being laboratory equipment.
In response to Applicant’s allegation that the prior art fails to “link environmental data … AND THEN using this linked information in determining the context and/or quality of the process data received AND THEN providing a recommendation about these insights,” Examiner respectfully disagrees.  As set forth in the new grounds of rejection above, Jain in view of Baek discloses process instruments, which are laboratory equipment.  As previously discussed, Jain discloses sensors (i.e., process instruments) used in an experimental system and for performing experiments (i.e., experimental process).  With regards to the next two steps alleged by Applicant, these limitations do not seem to be recited in the claims.  Examiner believes Applicant may be referring to the process of determining whether a correlation exists and based on the determination, providing a recommendation.  These limitations were previously addressed in the prior Final Office action mailed 5/17/2021.  Applicant is referred to the Response to Arguments section of said Office action.
For the reasons explained, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.

Rejection of claim 14 under 35 U.S.C. 103
Applicant does not present any arguments in regards to the rejections to claim 14 under 35 U.S.C. 103.  Consequently, the rejection of claim 14 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Vishnubhatla et al. (US Patent Pub 2010/0324936) discloses a system and method for managing medical event data for pharmacy management and administration.
Jung et al. (US Patent Pub 2014/0122488) discloses a system and method for analyzing food supply automation systems to detect correlations.
Singh (US Patent Pub 2017/0223046) discloses a system and method for determining correlations based on data analysis to determine threats.
Vishnubhatla et al. (US Patent Pub 2017/0262614) discloses a pharmacy management and administration system for real time medical event collection and analysis.
Asenjo et al. (US Patent Pub 2018/0006913) discloses a system and method for analyzing industrial internet of things data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Jain discloses servers, which are interacted with by clients.  Server can be an application server within this system that stores sensor data and manages such data (i.e., EDMS).
        2 Sensors that detect environmental conditions.
        3 The sensor array can include different types of sensors, which are used to collect data for analysis (i.e., testing or laboratory or medical equipment).
        4 Environmental sensors detect environmental conditions of the sensors within the sensor array.
        5 Jain discloses the models are used in experimental systems in some embodiments.  Jain also discloses several experiments.  Therefore, the sensors (i.e., process instruments) disclosed are interpreted as being configured to determine or measure process data in an experimental process.
        6 Data stream from an environmental sensor may determine whether another sensor is within specified parameters (i.e., specified operating range).
        7 Data log logged and stored in the data store (i.e., data storage system), which is also connected to the server system (i.e., application server).  The data store stores all logged data, which includes all sensor data from the environmental sensors, mood/behavior (i.e., medical/testing equipment) sensors, and other data ranges to be used for analysis, such as a stress index values that a sensor should detect (i.e., environmental operating ranges of the process instrument).
        8 The analysis system (i.e., correlation module) analyzes the data and determines a relationship between two or more data elements, such as a correlation.
        9 A user is determined as stressed (i.e., a correlation is determined) if a current stress index determined based on data streams from the sensors exceeds an average stress index (i.e., suggested operating range).
        10 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        11 A message can include a warning.
        12 A display system receives alerts resulting from analysis output (i.e., receive a message from the correlation module to provide a message to the user).
        13 User input sensors (i.e., IIU) can be any of the listed elements in the cited paragraph, which correspond to at least one of the group claimed in claim 10.  The sensors control user input (i.e., process workflow by a user) and sends data streams for the analysis process (i.e., establishing a controlled flow of data between server …).
        14 Listed items in the cited paragraph correspond to at least one item of the list, such as a microphone.
        15 User input sensors are configured to receive user input.
        16 User’s stress is interpreted as “user information”.
        17 The analysis system which determines correlations can generate models based on statistics (i.e., statistical analysis).
        18 Fig 4 shows a drawing of a phone (i.e., client workstation) running an application (i.e., EDMS client app).  The app allows a user to receive alerts from the system.
        19 The stress sensors detect the user data (i.e., user information) at the time the sensor detects the data (i.e., at the time the process data is obtained from the process instrument).
        20 Data store stores the logged data from the sensor array (i.e., user data).
        21 Meta-sensors can also detect derivative data (i.e., metadata) that characterizes the process data received through the main sensors.
        22 The recommendation includes a recommendation to modify the result (i.e., glucose level) with instructions on how to perform the recommendation (i.e., eat something).
        23 Jain discloses servers, which are interacted with by clients.  Server can be an application server within this system that stores sensor data and manages such data (i.e., EDMS).  As set forth in the rejection of claim 1 above, Jain in view of Baek discloses the process instruments being laboratory equipment.
        24 Data log logged and stored in the data store (i.e., data storage system), which is also connected to the server system (i.e., application server).  The data store stores all logged data, which includes all sensor data from the environmental sensors, mood/behavior (i.e., medical/testing equipment) sensors, and other data ranges to be used for analysis, such as a stress index values that a sensor should detect (i.e., environmental operating ranges of the process instrument).
        25 The analysis system (i.e., correlation module) analyzes the data and determines a relationship between two or more data elements, such as a correlation.
        26 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        27 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        28 A user with a phone, for example, may use the app via conventional touch screen interaction.  Each touch or swipe is interpreted as input.  A user receiving an alert would need to tap or swipe to view or exit the alert (i.e., input from the user with respect to the message provided).
        29 User’s stress is interpreted as “user information”.
        30 User’s stress determination is made by determining a correlation between a user’s current stress index based on data received from the sensor unit and a general stress index of the user (i.e., environmental range).
        31 The stress sensors detect the user data (i.e., user information) at the time the sensor detects the data (i.e., at the time the process data is obtained from the process instrument).
        32 The recommendation includes a recommendation to modify the result (i.e., glucose level) with instructions on how to perform the recommendation (i.e., eat something).
        33 Data log logged and stored in the data store (i.e., data storage system), which is also connected to the server system (i.e., application server).  The data store stores all logged data, which includes all sensor data from the environmental sensors, mood/behavior (i.e., medical/testing equipment) sensors, and other data ranges to be used for analysis, such as a stress index values that a sensor should detect (i.e., environmental operating ranges of the process instrument).
        34 Jain discloses the models are used in experimental systems in some embodiments.  Jain also discloses several experiments.  Therefore, the sensors (i.e., process instruments) disclosed are interpreted as being configured to determine or measure process data in an experimental process.
        35 The analysis system (i.e., correlation module) analyzes the data and determines a relationship between two or more data elements, such as a correlation.  The data streams of the sensors are compared to determine if data streams are within normal or expected ranges (i.e., operating ranges).
        36 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        37 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        38 A user with a phone, for example, may use the app via conventional touch screen interaction.  Each touch or swipe is interpreted as input.  A user receiving an alert would need to tap or swipe to view or exit the alert (i.e., input from the user with respect to the message provided).
        39 User’s stress is interpreted as “user information”.
        40 User’s stress determination is made by determining a correlation between a user’s current stress index based on data received from the sensor unit and a general stress index of the user (i.e., environmental range).
        41 The stress sensors detect the user data (i.e., user information) at the time the sensor detects the data (i.e., at the time the process data is obtained from the process instrument).
        42 The recommendation includes a recommendation to modify the result (i.e., glucose level) with instructions on how to perform the recommendation (i.e., eat something).